DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 

Response to Arguments
Applicant's arguments have either already been fully addressed in the previously issued advisory action, or have been rendered moot in view of the grounds of rejection below, with respect to the subject matter presently introduced by the latest claim amendments.  The reference MARINIER, as discussed below, and in view of the Broadest Reasonable Interpretation claim construction principle, is believed to be sufficient to teach and reject the newly claimed subject matter, in combination with the other cited references.  Please see rejections below for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-14, 24-25, 35, 36, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0026769 A1 to Lee et al., in view of U.S. Patent Publication No. 2010/0195624 A1 to Zhang et al., further in view of U.S. Patent Publication No. 2006/0133533 A1 to Khandekar et al. and U.S. Patent Publication No. 2020/0252178 A1 to Marinier et al.
As to claim 1, Lee discloses A method for wireless communication, comprising: 
receiving, by a user equipment (UE), a grant indicating allocated uplink resources of an uplink shared channel for an uplink transmission, the allocated uplink resources including resources allocated for transmission of uplink control information (UCI) and (paragraphs 9, 119, 192, 233-238, disclosing a UL grant DCI that configures “UCI only PUSCH feedback”) not including resources allocated for transmission of uplink shared channel information (see citations and discussion above, wherein “UCI only PUSCH feedback” teaches this limitation). 
Lee does not appear to explicitly disclose a modulation order and code rate for the UCI indicated in the grant; transmitting, according to the modulation order and the code rate indicated in the grant, the UCI.
Zhang discloses a modulation order and code rate for the UCI indicated in the grant (paragraph 83: disclosing the MCS Modulation and Coding Scheme of the layer with the largest MCS value is the one applied to the layer for transmitting the UCI, where the “MCS values typically are carried in the UL schedule assignment grant sent by BS 102 to SS116”, teaching this limitation/feature);
transmitting, according to the modulation order and the code rate indicated in the grant, the UCI (paragraphs 81-86, especially 83: disclosing the MCS Modulation and Coding Scheme of the layer with the largest MCS value is the one applied to the layer for transmitting the UCI, where the “MCS values typically are carried in the UL schedule assignment grant sent by BS 102 to SS116”, teaching this limitation/feature).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Zhang discussed above, in conjunction with and to modify the teachings of Lee, to reject this claim.  The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Zhang, paragraphs 1-8; Khandekar, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Zhang and Lee do not appear to explicitly disclose “identifying, based at least in part on a modulation order and code rate for the UCI indicated in the grant, a bits per resource element (BPRE) for the UCI, wherein the identifying further comprises determining the BPRE based at least in part on a product of the code rate and the modulation order indicated in the grant.”
Khandekar discloses “identifying, based at least in part on a modulation order and code rate, a bits per resource element (BPRE), wherein the identifying further comprises determining the BPRE based at least in part on a product of the code rate and the modulation order.” (paragraphs 26-29, disclosing a “spectral efficiency” that is measured in “bits per second per hertz bps/Hz”, where secondXHertz discloses “resource element RE” and thus “spectral efficiency” is an embodiment of “BPRE”, wherein spectral efficiency is disclosed as the “product of the code rate ( R)  and the number of code bits per modulation symbol (B)”, wherein B “is indicative of the order of a modulation scheme”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Khandekar discussed above, in conjunction with and to modify the teachings of Lee and Zhang, to reject this claim.  In particular, it would have been obvious to a PHOSITA that Khandekar’s teaching above may be applied to the UCI indicated in the UL grant as disclosed in Lee, where such UCI would correspond to the data in the teachings of Khandekar above.  Furthermore, in addition, it also would have been obvious to a PHOSITA to incorporate the “modulation order and code rate for the UCI indicated in the grant” taught in Zhang in the teachings taught by Khandekar, to modify the modulation order and code rate disclosed in Khandekar so that they are both “for the UCI indicated in the grant”, to reject the limitation “identifying, based at least in part on a modulation order and a code rate for the UCI indicated in the grant, a bits per resource element (BPRE) for the UCI, wherein the identifying further comprises determining the BPRE based at least in part on a product of the code rate and the modulation order indicated in the grant.” The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Zhang, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Lee, Zhang and Khandekar do not appear to explicitly disclose “determining a power adjustment parameter for calculating an uplink power based at least in part of on the BPRE and the modulation order; determining, based at least in part on the power adjustment parameter, the uplink power for transmission of data”
Marinier discloses determining a power adjustment parameter for calculating an uplink power based at least in part of on the BPRE and the modulation order (paragraphs 151-161, especially paragraph 160, disclosing “the PUSCH power dependence on the coding rate and modulation scheme is controlled via the delta.sub.(TF,c).(i) parameter, and more specifically as a function of the density of bits (i.e., bit per resource element (BPRE))”, teaching to an ordinary artisan that the uplink transmit power [of the PUSCH, for instance] depends on (a) the delta.sub.(TF,c).(i) parameter, which reflects the “modulation order”, as well as (b) the BPRE, thus teaching to a PHOSITA that the UL transmit power depends on a factor/parameter derived from (a) and (b); further note that in view of the formula in paragraph 151, the specific quantity [that determines the transmit power of the PUSCH P.sub.(PUSCH,c).(i)] that is dependent on (a) and (b) is the quantity on the bottom: 10log.sub.10(M.sub.PUSCH,c(i) + … which we will call B, in other words, and in summary, the quantity B [i.e., the “power adjustment parameter”] is for calculating the transmit power of the PUSCH P.sub.(PUSCH,c).(i) [i.e., “uplink power”], where B is based on (a) and (b) [i.e., “based at least in part of on the BPRE and the modulation order”];
Further see paragraph 161, disclosing that for the case of PAUSCH, a “power offset delta.sub.(BPRE,M)” [i.e., another embodiment of “power adjustment parameter for calculating an uplink power”] is “associated with the transport format (i.e., BPRE/MCS)” via a disclosed formula, thus teaching “based at least in part of on the BPRE and the modulation order”);
determining, based at least in part on the power adjustment parameter, the uplink power for transmission of data. (paragraphs 151-161, especially paragraph 160, disclosing “the PUSCH power dependence on the coding rate and modulation scheme is controlled via the delta.sub.(TF,c).(i) parameter, and more specifically as a function of the density of bits (i.e., bit per resource element (BPRE))”, teaching to an ordinary artisan that the uplink transmit power [of the PUSCH, for instance] depends on (a) the delta.sub.(TF,c).(i) parameter, which reflects the “modulation order”, as well as (b) the BPRE; further note that in view of the formula in paragraph 151, the specific quantity [that determines the transmit power of the PUSCH P.sub.(PUSCH,c).(i)] that is dependent on (a) and (b) is the quantity on the bottom: 10log.sub.10(M.sub.PUSCH,c(i) + … which we will call B, in other words, and in summary, the quantity B [i.e., the “power adjustment parameter”] is for calculating the transmit power of the PUSCH P.sub.(PUSCH,c).(i) [i.e., “uplink power”], teaching “determining, based at least in part on the power adjustment parameter, the uplink power for transmission of data”; further see paragraph 161, teaching this limitation as well);
Transmitting data using the determined uplink power (paragraphs 151-161, especially paragraph 160, disclosing “the PUSCH power dependence on the coding rate and modulation scheme is controlled via the delta.sub.(TF,c).(i) parameter, and more specifically as a function of the density of bits (i.e., bit per resource element (BPRE))”, teaching to an ordinary artisan that the uplink transmit power [of the PUSCH, for instance] depends on (a) the delta.sub.(TF,c).(i) parameter, which reflects the “modulation order”, as well as (b) the BPRE and is applied to transmit data). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Marinier discussed above, in conjunction with and to modify the combined teachings of Lee, Zhang and Khandekar, to reject this claim.  In particular, it would have been obvious to a PHOSITA that Marinier’s teaching above [i.e., “determining a power adjustment parameter for calculating an uplink power based at least in part of on the BPRE and the modulation order; determining, based at least in part on the power adjustment parameter, the uplink power for transmission of data”] may be applied to the UCI disclosed in Lee, where such UCI would correspond to the “data” in Marinier’s teachings above, and where the BPRE for that UCI would have been determined based on the modulation order and code rate [as taught by Zhang and Khandekar as discussed above], and where that BPRE and modulation order [both associated with the UCI] would then be utilized to determine the uplink power [pursuant to Marinier’s teachings above] for transmission of the corresponding UCI, to reject “determining a power adjustment parameter for calculating an uplink power based at least in part on the BPRE and the modulation order; determining, based at least in part on the power adjustment parameter, the uplink power for transmission of the UCI” For similar reasons, it would have been obvious to a PHOSITA that Zhang’s teaching of “transmitting, according to the modulation order and the code rate indicated in the grant, the UCI” and Marinier’s teaching of “Transmitting data using the determined uplink power” to reject “transmitting, according to the modulation order and the code rate indicated in the grant, the UCI using the determined uplink power”, since a PHOSITA would understand that the modulation order and code rate used to transmit the UCI as disclosed in Zhang, may be used to determine the uplink transmission power according to Marinier’s teaching above to determine the UL transmission power for transmitting the UCI in Zhang. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Marinier, paragraphs 1-7; Zhang, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 3, Lee, Khandekar, Zhang and Marinier teach the method as in the parent claim 1. 
Khandekar discloses wherein the identifying further comprises: determining the BPRE as multiple of the code rate, wherein the multiple is a function of the modulation order indicated in the grant.  (paragraphs 26-29, disclosing a “spectral efficiency” that is measured in “bits per second per hertz bps/Hz”, where second X Hertz discloses “resource element RE” and thus “spectral efficiency” is an embodiment of “BPRE”, wherein spectral efficiency is disclosed as the “product of the code rate ( R)  and the number of code bits per modulation symbol (B)”, wherein B “is indicative of the order of a modulation scheme”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Khandekar discussed above, in conjunction with and to modify the teachings of Lee, to reject this claim.  In particular, it would have been obvious to a PHOSITA that Khandekar’s teaching above may be applied to the UCI disclosed in Lee. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 12, Lee, Khandekar, Zhang and Marinier teach the method as in the parent claim 1. 
Lee discloses UCI (paragraphs 9, 119, 192, 233-238, disclosing a UL grant DCI that configures “UCI only PUSCH feedback”)
Lee does not appear to explicitly disclose transmitting the data using the determined uplink power.
Mariner discloses transmitting the data using the determined uplink power (paragraphs 160-161, disclosing a determined PUSCH power and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Mariner discussed above, in conjunction with and to modify the teachings of Lee and Khandekar, to reject this claim.  In particular, it would have been obvious to a PHOSITA that Marinier’s teaching above may be applied to the UCI disclosed in Lee, where such UCI would correspond to the data in the limitation taught by Marinier above, to reject the claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Chen, paragraphs 1-11; Marinier, paragraphs 1-7).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 13, Lee, Khandekar, Zhang and Marinier teach the method as in the parent claim 12. 
Lee discloses wherein the UCI includes one or more of acknowledgment/negative-acknowledgment (ACK/NACK) feedback information, or one or more channel state information (CSI) parts.  (paragraphs 9, 119, 192, 233-238, especially 192)
As to claims 14 and 24, please see rejection above for claims 1, 12, in the same order.
As to claims 25 and 35, please see rejection above for claims 1, 12, in the same order.
As to claims 16 and 27, please see rejection above for claim 3.
As to claims 36, please see rejection above for claim 1.

Claims 11, 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. U.S. Patent Publication No. 2018/0026769 A1 to Lee et al., in view of U.S. Patent Publication No. 2010/0195624 A1 to Zhang et al., U.S. Patent Publication No. 2006/0133533 A1 to Khandekar et al. and U.S. Patent Publication No. 2020/0252178 A1 to Marinier et al., further in view of U.S. Patent Publication No. 2020/0221494 A1 to Nakamura et al.
As to claim 11, Lee, Khandekar, Zhang and Marinier teach the method as in the parent claim 1. 
Khandekar discloses determining the BPRE further based at least in part on the code rate, and the modulation order. (paragraphs 26-29, disclosing a “spectral efficiency” that is measured in “bits per second per hertz bps/Hz”, where secondXHertz discloses “resource element RE” and thus “spectral efficiency” is an embodiment of “BPRE”, wherein spectral efficiency is disclosed as the “product of the code rate ( R)  and the number of code bits per modulation symbol (B)”, wherein B “is indicative of the order of a modulation scheme”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Khandekar discussed above, in conjunction with and to modify the teachings of Lee, to reject this claim.  The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Chen, paragraphs 1-11; Khandekar, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Khandekar does not appear to explicitly disclose identifying a number of RBs for transmission of the UCI indicated in the grant.
Nakamura discloses identifying a number of RBs for transmission of the UCI indicated in the grant (paragraph 60)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nakamura discussed above, in conjunction with and to modify the teachings of Khandekar, to reject this claim.  In particular, Khandekar discloses the concept of BPRE, which is dependent upon the number of resource elements, while Nakamura discloses the concept of resource blocks RBs, which is a grouping of resource elements REs.  These teachings would have been sufficient for a PHOSITA to conclude that Khandekar and Nakamura’s teachings are combinable to reject “determining the BPRE further based at least in part on the number of RBs, the code rate, and the modulation order. “  The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Chen, paragraphs 1-11; Khandekar, paragraphs 1-10; Nakamura, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claims 23 and 34, please see rejection above for claim 11.

Claims 4-8, 10, 17-20, 22, 28-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0026769 A1 to Lee et al., in view of U.S. Patent Publication No. 2010/0195624 A1 to Zhang et al., U.S. Patent Publication No. 2006/0133533 A1 to Khandekar et al. and U.S. Patent Publication No. 2020/0252178 A1 to Marinier et al., further in view of U.S. Patent Publication No. 2010/0023830 A1 to Wengerter et al.
As to claim 4, Lee, Khandekar, Zhang and Marinier teach the method as in the parent claim 1. 
Wengerter discloses wherein the identifying further comprises: identifying the BPRE based at least in part on a mapping between a modulation and coding scheme (MCS) indicated in the grant and a spectral efficiency. (Tables 5-10, disclosing a relationship between the spectral efficiency SE, the modulation scheme, the MCS index and the code rate, teaching this limitation, in view of paragraphs 39 and 77, which discloses the equivalence between spectral efficiency SE and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the combined teachings of Lee, Zhang, Khandekar and Marinier above, to reject this claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Chen, paragraphs 1-11; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 5, Lee, Zhang, Khandekar, WEngerter and Marinier teach the method as in the parent claim 4. 
Wengerter discloses wherein the MCS is indicated as an MCS index value in the grant, and wherein the spectral efficiency is mapped to the MCS index value.  (Tables 5-10, disclosing a relationship between the spectral efficiency SE, the modulation scheme, the MCS index and the code rate, teaching this limitation, in view of paragraphs 39 and 77, which discloses the equivalence between spectral efficiency SE and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the combined teachings of Lee, Zhang, Khandekar, Marinier and WEngerter above, to reject this claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Chen, paragraphs 1-11; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 6, Lee, Zhang, Khandekar, Wengerter and Marinier teach the method as in the parent claim 5. 
Wengerter discloses wherein the mapping is provided in a preconfigured look-up table. (Tables 5-10, disclosing a relationship between the spectral efficiency SE, the modulation scheme, the MCS index and the code rate, teaching this limitation, in view of paragraphs 39 and 77, which discloses the equivalence between spectral efficiency SE and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the combined teachings of Lee, Khandekar, Marinier and WEngerter above, to reject this claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-10; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Lee, Zhang, Khandekar and Marinier teach the method as in the parent claim 1. 
Lee discloses UCI (paragraphs 9, 119, 192, 233-238, disclosing a UL grant DCI that configures “UCI only PUSCH feedback”)
Lee does not appear to explicitly disclose “calculating a transport block size for the transmission of the UCI based at least in part on the code rate, the modulation order, and a number of resource blocks (RBs) allocated for the transmission of the UCI; and determining the BPRE based on a ratio between the calculated transport block size and a number of resource elements to be used for the transmission of the UCI.”
Wengerter discloses calculating a transport block size for the transmission of the data based at least in part on the code rate, the modulation order, and a number of resource blocks (RBs) allocated for the transmission of the data (paragraphs 182-185, especially equation (1)); and determining the BPRE based on a ratio between the calculated transport block size and a number of resource elements to be used for the transmission of the data. (paragraphs 182-185, especially equation (3), in view of paragraphs 39 and 77, which discloses the equivalence between spectral efficiency SE and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the teachings of Lee above, to reject this claim.  In particular, it would have been obvious to a PHOSITA that WEngerter’s teaching above may be applied to the UCI disclosed in Lee, where such UCI would correspond to the data in the limitation taught by Wengerter above, to reject the claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-11; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 8, Lee, Zhang, Khandekar, Wengerter and Marinier teach the method as in the parent claim 7. 
Wengerter discloses wherein the BPRE is determined by dividing the transport block size by the number of resource elements. (paragraphs 182-185, especially equation (3), in view of paragraphs 39 and 77, which discloses the equivalence between spectral efficiency SE and BPRE)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the combined teachings of Lee, Zhang, Khandekar, Marinier and WEngerter above, to reject this claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Chen, paragraphs 1-11; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 10, Lee, Zhang, Khandekar, Wengerter and Marinier teach the method as in the parent claim 8. 
Lee discloses uplink shared channel transmission having resources allocated for transmission of other uplink shared channel information. (paragraphs 9, 119, 192, 233-238, disclosing a PUSCH)
Wengerter discloses wherein the transport block size is determined according to a preconfigured transport block size calculation procedure for a communication channel. (paragraphs 182-185, especially equations (1) and (3))
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wengerter discussed above, in conjunction with and to modify the teachings of Lee above, to reject this claim. The cited references are in the same field of endeavor with respect to wireless communications.  The suggestion/motivation would have been to improve establishment/implementation of allocation of transmission/physical resources for wireless communications. (Lee, paragraphs 1-29; Khandekar, paragraphs 1-11; Marinier, paragraphs 1-7; Wengerter, paragraphs 1-55).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 17-20 and 22, please see rejection above for claims 4-5, 7, 8 and 10, in the same order.
As to claim 28-31 and 33, please see rejection above for claims 4-5, 7, 8 and 10, in the same order.

Allowable Subject Matter
Claims 9, 21 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463